  Case 19-31364            Doc 49         Filed 03/13/20 Entered 03/13/20 14:47:25                       Desc Main
                                            Document Page 1 of 2

    FILED & JUDGMENT ENTERED
           Steven T. Salata


              March 13 2020


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                                          _____________________________
                                                                                                    Laura T. Beyer
                                                                                            United States Bankruptcy Judge



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                         CHARLOTTE DIVISION

IN RE:                                                     )
                                                           )
MICHAEL LOWELL SEALY,                                      )                   CASE NO. 19-31364
                                                           )
SHELLEY NORWOOD SEALY,
                                                           )
                                           DEBTORS.        )
                                                           )

                                                  CONSENT ORDER

         THIS CAUSE is before the Court on the Debtors’ Motion To Extend Automatic Stay (D.E. 11), Fay
Servicing, LLC as servicer for U.S. Bank National Association as Legal Title Trustee for Truman 2016 SC6 Title
Trust (“FS”) Objection to Debtors’ Motion to Extend the Automatic Stay (D.E. 21), FS’ Motion For In Rem Relief
From Stay (D.E. 16) and Debtors’ Objection to Motion for Relief from Stay, Request for Non Base Fee, and Request
for a Hearing (D.E. 25). Upon consideration of the various pleadings and filings in this case, and with the consent
of the parties, the Court finds:

         1.   FS is a Secured Creditor holding a claim against the Debtors, secured by real property owned by the
              Debtors and known as 2901 Blythe Road, Waxhaw, North Carolina 28173 (“Subject Property”) and more
              particularly described in a Deed of Trust recorded in Book 04888, Page 0558, Union County Registry,
              North Carolina.

         2.   On or about April 22, 2008, Michael Sealy and Shelley Sealy executed a Promissory Note ("Note") in
              the original principal amount of $555,000.00.

         3.   Two (2) bankruptcy cases have been filed involving the Subject Property and the prior filing was
              dismissed for failure to comply with a Court Order (DE 87). The Debtors’ filings are as follows:

                  A.        Case Number:                18-30928                     Filed: 06/02/2017
                                                                                     Dismissed: 06/24/2019

                  B.        Case Number:                19-31364                     Filed: 10/02/2019

         4.   At the time of filing the present case, the Debtors were in default on their obligations to FS and the
              Debtors are contractually due for the October 1, 2010 mortgage payment.

         5.   In an effort to avoid further costs and litigation in this matter, the Parties have agreed to resolve the
              issues between them and now before the Court.

         NOW, THEREFORE, based upon the foregoing findings of fact and conclusions of law, and with the
consent of all parties, it is hereby ORDERED, ADJUDGED, and DECREED as follows:
  Case 19-31364            Doc 49       Filed 03/13/20 Entered 03/13/20 14:47:25                      Desc Main
                                          Document Page 2 of 2


         1.   The stay imposed by 11 U.S.C. § 362 is immediately terminated as to FS its successors or assigns. FS
              is permitted to foreclose its security interest in the Subject Property identified in the Deed of Trust,
              said relief is immediate, and the waiting period of F.R.B.P. 4001(a)(3) does not apply.

         2.   No automatic stay pursuant to 11 U.S.C. § 362(a) shall be imposed in future filings to prevent FS, or
              the then note holder, from proceeding with foreclosure against the Subject Property in the event that
              the Debtors or subsequent owners file a Petition. Said relief shall be in rem and pursuant to 11 U.S.C.
              § 362(d)(4) and in the event that the current bankruptcy case is dismissed for any reason, the Debtors
              shall be barred from refiling bankruptcy for a period not less than 180 days.

         3.   The relief from stay granted by this order shall survive the conversion of the Debtors’ bankruptcy case
              to another chapter under the Bankruptcy Code.



Agreed and consented to this 9th day of March, 2020.                         s/ Joseph J. Vonnegut
                                                                             Joseph J. Vonnegut
                                                                             Attorney for Creditor
                                                                             NC State Bar No: 32974
                                                                             HUTCHENS LAW FIRM LLP
                                                                             Post Office Box 2505
                                                                             4317 Ramsey Street
                                                                             Fayetteville, NC 28302
                                                                             Phone: (910) 864-2668
                                                                             Fax: (910) 864-6177
                                                                             Email: joe.vonnegut@hutchenslawfirm.com

Agreed and consented to this 9th day of March, 2020.                         s/William S. Gardner
                                                                             William S. Gardner
                                                                             Attorney for Debtor
                                                                             320-1 E. Graham Street
                                                                             Shelby, NC 28150
                                                                             Email: billgardner@gardnerlawoffices.com


No objection this 9th day of March, 2020.                                    s/Warren L. Tadlock
                                                                             Warren L. Tadlock, Trustee
                                                                             5970 Fairview Road
                                                                             Suite 650
                                                                             Charlotte, NC 28210




This Order has been signed                                                 United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order
